COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Terrell William Proctor d/b/a T. W. Proctor and Associates and
                            PRECO v. Quality Signs, Inc.

Appellate case number:      01-15-00861-CV

Trial court case number:    2013-38503

Trial court:                80th District Court of Harris County

       The Court issued a memorandum opinion in this cause on July 6, 2017. Appellants’
motion for rehearing or en banc reconsideration was originally due to be filed on July 21,
2017. See TEX. R. APP. P. 49.1. After we granted appellants’ second motion for an
extension of time, appellants’ motion for rehearing or en banc reconsideration was due on
September 13, 2017, with no further extensions. See id. 49.8. Appellants have filed a third
motion for an extension of time, requesting an additional twelve days to file their motion.
The motion is granted. Appellants’ motion is due to be filed with this Court no later
than MONDAY, SEPTEMBER 25, 2017. No further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: September 19, 2017